Citation Nr: 1745269	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for torn medial meniscus, right knee.

2.  Entitlement to a disability rating in excess of 10 percent for status post medial meniscus tear with degenerative joint disease, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983 and from February 1985 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine in which service connection for torn medial meniscus, right knee was granted and an original 10 percent rating assigned.  In addition, a 10 percent rating for torn medial meniscus, left knee was continued.  Original jurisdiction of the claims now resides with the RO in Huntington, West Virginia.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required to fully satisfy the duty to assist the Veteran.  

The Veteran asserts that his service-connected bilateral knee disabilities are more severe than the currently-assigned disability ratings reflect.  The most recent VA examinations of the Veteran's knees are dated in 2012.  In light of the Veteran's testimony at his November 2016 hearing before the Board that the condition of his knees has worsened, the Board finds remand for a new examination of the knees is appropriate prior to final adjudication of the claims.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

Currently, the claims file contains VA treatment records through January 2014.  On remand, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from January 2014 to the present with the electronic claims file.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity of his service-connected knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Range of motion testing should be undertaken for the left and right knees, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joints.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After the development requested is completed, readjudicate the claims.  If the benefits sought are not granted to the fullest extent, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

